In an action for injunctive relief, plaintiff appeals from an order of the Supreme Court, Kings County, dated May 17, 1976, which denied her "application for a preliminary injunction”. Order affirmed, with $50 costs and disbursements. We agree with Special Term’s decision not to interfere in a matter pending before an administrative agency. We are also of the opinion that the plaintiff is not now in danger of *590imminent irreparable harm and, in such circumstance, the extraordinary relief demanded was properly withheld. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.